Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-5 and 7-21 are pending in the application. Claims 1-5 are rejected. Claims 7-21 are withdrawn from further consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2nd, 2021 has been entered.

Response to Amendment / Argument
Objections and rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 

Election/Restrictions
Applicant has presented new claim 21 where the instant claims are being examined according to MPEP 803.02. Since new claim 21 does not encompass the elected species and only claims 1-5 were previously under examination, new claim 21 is withdrawn from consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,728,691 by Corpi Constantino.
The prior art teaches 7-[(1-ethyl-6-fluoro-7-(piperazin-1-yl)-1,4-dihydro-4-oxoquinolin-3-yl)carboxamido]-3-[((1H-1,2,3-triazol-5-yl)thio)methyl]-3-cephem-4-carboxylic acid, which has the following structure in claim 12:

    PNG
    media_image1.png
    358
    617
    media_image1.png
    Greyscale
.
The instant claims are directed to a compound that “includes a biocidal group linked to a corrosion inhibitor group” where the biocidal group includes “an antimicrobial group that is a Norfloxacin group” where norfloxacin is 1-ethyl-6-fluoro-4-oxo-7-piperazin-1-yl-1H-quinoline-3-carboxylic acid and has the following structure:

    PNG
    media_image2.png
    396
    694
    media_image2.png
    Greyscale
.
Accordingly, the prior art structure is deemed to read on the instant claims since it contains a norfloxacin group conjugated through its carbocylic acid moiety to a group containing a triazole ring. Regarding instant claims 2 and 3, the prior art structure contains a 1H-1,2,3-triazole ring and claim 3 only appears to be limiting the scope of derivatives rather than excluding embodiments having a 1H-1,2,3-triazole ring. Regarding instant claim 4, the prior art teaches an amide linkage that would appear to meet the instantly claimed limitation.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faidallah et al. Eur. J. Med. Chem. 2018, 143, 1524-1534 (published October 16th, 2017).
The prior art teaches (S)-7-(4-((1-(1-Carboxy-2-methylpropyl)-1H-1,2,3-triazol-4-yl)methyl)piperazin-1-yl)-1-ethyl-6-fluoro-4-oxo-1,4-dihydroquinoline-3-carboxylic acid on page 1531, which has the following structure:

    PNG
    media_image3.png
    242
    594
    media_image3.png
    Greyscale
.


    PNG
    media_image2.png
    396
    694
    media_image2.png
    Greyscale
.
Accordingly, the prior art structure is deemed to read on the instant claims since it contains a norfloxacin group conjugated through its piperazine moiety to a group containing a triazole ring. Regarding instant claims 2 and 3, the prior art structure contains a 1H-1,2,3-triazole ring and claim 3 only appears to be limiting the scope of derivatives rather than excluding embodiments having a 1H-1,2,3-triazole ring. The prior art teaches numerous compounds that have an analogous structure that read on the instant claims in the same manner. See, for instance, compounds 11b, 14, and 18a-c on page 1526.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,559,341 by Petersen et al. in view of Faidallah et al. Eur. J. Med. Chem. 2018, 143, 1524-1534 (published October 16th, 2017).
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Petersen et al. teach compounds of the following general formula for use as antibacterial agents (column 1):

    PNG
    media_image4.png
    249
    497
    media_image4.png
    Greyscale
.
As a particular example of the prior art genus, Petersen et al. teach the following example in column 24:

    PNG
    media_image5.png
    417
    704
    media_image5.png
    Greyscale
.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
The instant claims are directed to a compound that “includes a biocidal group linked to a corrosion inhibitor group” where the biocidal group includes “an antimicrobial group that is a Norfloxacin group” where 

    PNG
    media_image2.png
    396
    694
    media_image2.png
    Greyscale
.
Accordingly, the prior art contains a structure that differs from norfloxacin based on the replacement of the cyclopropyl group (in the prior art compound) with an ethyl group (in the instant claims) and where the linker to the triazole structure is found on the piperazine ring. Regarding instant claims 2 and 3, the prior art structure contains a 1H-1,2,3-triazole ring and claim 3 only appears to be limiting the scope of derivatives rather than excluding embodiments having a 1H-1,2,3-triazole ring. Regarding instant claim 4, group linking the piperazine ring and the triazole ring would be a –CH2CH2OC(O)- group and would appear to meet the limitation of containing an ester linkage that could be hydrolyzed.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	A person having ordinary skill in the art would have been familiar with the use of both cyclopropyl and ethyl substituted quinolone antibiotics. For instance, Faidallah et al. teach the following structures on page 1525:

    PNG
    media_image6.png
    193
    577
    media_image6.png
    Greyscale
.


    PNG
    media_image7.png
    306
    346
    media_image7.png
    Greyscale
.
The structures above include examples where the analogous change (cyclopropyl versus ethyl) is made at the corresponding position discussed above. Faidallah et al. further teach variances across antibacterial properties in Table 1 on page 1527 as well as variances across predicated biologically relevant properties in Table 7 on page 1530. Accordingly, a person having ordinary skill in the art in seeking to obtain compounds having the best properties for biological applications would have been motivated to prepare the analogous conjugates to those taught by Petersen et al., i.e. where the cyclopropyl group is replaced with an ethyl group, to determine if improvements could be obtained depending on the particular microbial species being targeted or the particular biological application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626